—In an action to recover damages for personal injuries, the defendant third-party plaintiff appeals from an order of the Supreme Court, Orange County (Murphy, J.), dated December 16, 1997, which granted the motion of the third-party defendant to dismiss the third-party complaint.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly granted the motion of the third-party defendant to dismiss the third-party complaint on the ground that the oral agreement between the third-party *405plaintiff and the third-party defendant violated the Statute of Frauds (see, CPLR 3211 [a] [5]; General Obligations Law § 5-701 [a] [1]). Miller, J. P., Copertino, Thompson and Friedmann, JJ., concur.